Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on March 11, 2021, has been entered. Claims 1-6 remain pending in the application.  Applicant’s amendments to the claim have overcome Claim Interpretation under 112(f) previously set forth in the Non-Final Office Action mailed December 14, 2020. Applicant’s amendment to the Drawings is entered and accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2013/0038727 A1), in view of Muraki et al. (US 2004/0256571 A1), herein referred to as Muraki.
Regarding claim 1, Clark teaches a cell culture apparatus (Abstract) comprising: a camera (24) for imaging cells contained in a culture vessel (40) (Paragraph [0056]; Paragraphs [0064]-[0065]); a lighting device (26) for irradiating the cells with inspection light (Paragraph [0071]); a sterile chamber (38) having an inside maintained in a sterile condition and containing the culture vessel (40) (Paragraph [0039]); a transparent observation window (45) provided in a bottom portion of the sterile chamber (38) and having the culture vessel (40) placed thereabove (Fig. 2; Paragraph [0055]), wherein the camera (24) and the lighting (26) are provided below the observation window (45), and the cells in the culture vessel (40) are imaged through the observation window (45)  by setting the focus of the camera to a bottom 
Clark fails to teach an embodiment wherein the lighting emits the inspection light as a spot light where the light is not diffused, or an embodiment wherein the camera and lighting are provided outside the sterile chamber. Muraki, however, teaches a cell cultivating and detecting unit (Abstract) comprising a light source (10) that emits collimated light as a collimated light beam having a predetermined diameter (Paragraph [0022]; Paragraph [0023]; Paragraph [0025]: One having ordinary skill in the art would recognize that a collimated light source has minimal spreading and are not diffused or scattered). Further, Muraki teaches that the light source (10) and the detecting unit (40) comprising an image forming lens are both positioned below the culture device and are provided outside of case (21) (Fig. 2; Paragraph [0026]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Clark to include the spot light taught by Muraki to irradiate the cells with an even light source irrespective to the distance of movement of the light source and the moving optical unit (Muraki: Paragraph [0051]). Moreover, providing the light source and the imaging device outside of the sterile chamber allows for adjustments to the environment inside of the culture vessel without comprising the imaging equipment (Muraki: Paragraphs [0007]-[0010]).

Regarding claim 4, Clark teaches the cell observation apparatus as previously described, wherein the imaging range of the camera (24) overlaps the irradiation range of the light emitted by the lighting (26) (Fig. 3; Paragraph [0071]; Paragraph [0072]).
Clark fails to teach an embodiment wherein the lighting emits the inspection light as a spot light. Muraki, however, teaches a cell cultivating and detecting unit (Abstract) comprising a light source (10) that emits collimated light as a collimated light beam having a predetermined diameter (Paragraph [0022]; Paragraph [0023]; Paragraph [0025]: One having ordinary skill in the art would recognize that a collimated light source has minimal spreading and are not diffused or scattered). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Clark to include the spot light taught by Muraki to irradiate the cells with an even light source irrespective to the distance of movement of the light source and the moving optical unit (Muraki: Paragraph [0051]).

Clark fails to teach an embodiment wherein the light emits the inspection light as a spot light that is substantially circular in shape. Muraki, however, teaches a cell cultivating and detecting unit (Abstract) comprising a light source (10) that emits collimated light as a collimated light beam having a predetermined diameter (Paragraph [0022]; Paragraph [0023]; Paragraph [0025]: One having ordinary skill in the art would recognize that a collimated light source has minimal spreading and are not diffused or scattered), wherein the irradiation range of the spot light is substantially circular in shape (Fig. 4; Paragraph [0025]: Muraki teaches that the beam has a predetermined diameter, which suggests that the beam is substantially circular in shape).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Clark to include the spot light taught by Muraki to irradiate the cells with an even light source irrespective to the distance of movement of the light source and the moving optical unit (Muraki: Paragraph [0051]).
Regarding claim 6, Clark teaches the cell observation apparatus as previously described, wherein the lighting (26) emits the light onto an area on the bottom surface of the culture vessel (40) and the imaging range of the camera (24) is aligned with and overlaps the area on the bottom surface such that the camera receives light reflected at the area of the bottom surface (Figs. 2-3; Paragraphs [0068]-[0072]).
Clark fails to teach an embodiment wherein the lighting emits the inspection light as a spot light. Muraki, however, teaches a cell cultivating and detecting unit (Abstract) comprising a light source (10) that emits collimated light as a collimated light beam having a predetermined diameter (Paragraph 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Clark to include the spot light taught by Muraki to irradiate the cells with an even light source irrespective to the distance of movement of the light source and the moving optical unit (Muraki: Paragraph [0051]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Clark and Muraki, further in view of Kawano et al. (US 2017/0044481 A1), herein referred to as Kawano.
Regarding claim 2, Clark teaches the cell observation apparatus as previously described, wherein a plurality of culture vessels (individual units within 40, comprised of biological samples 42, as shown in Fig. 2) are arranged in a stack inside the sterile chamber (38) each having a bottom surface (Fig. 2; Paragraph [0056]). 
Clark fails to teach an embodiment wherein the camera and lighting can integrally move upward and downward. Kawano, however, teaches a culturing observation apparatus (Abstract), comprising a raising and lowering unit, having a moving table (21) and a lifting/lowering unit (22, 22a, 22b, 22c) (Paragraph [0059; Paragraph [0063]; Paragraph [0064]), moving the camera (4) and the lighting (3) integrally while maintaining the imaging direction of the camera (4) and the irradiation direction of the lighting (3), wherein the raising and lowering unit is configured to set the focus of the camera (4) to the bottom surface of each stage of the stacked culture vessels by moving the moving table (21) provided with the camera (4) and the lighting (3) upward and downward (Fig. 7; Paragraph [0066]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Clark to include the vertical moving unit taught by Kawano, as this configuration allows for the observation of the culturing states of the cells in the individual culturing .
Response to Arguments
Applicant’s arguments, see Pages 12-18, filed March 11, 2021, with respect to the rejection of claim 1 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Clark (US 2013/0038727 A1), and Muraki et al. (US 2004/0256571 A1), herein referred to as Muraki.
Applicant’s arguments regarding the placement of the light source (3) in Kawano et al. (US 2017/0044481 A1) and the motivation to modify Kawano with Takahashi (EP 3 211 469 A1) are considered fully persuasive, as the incident angle of the light entering the chamber is considered to be a critical feature of the invention presented by Kawano (Paragraph [0041]). Clark, however, teaches a cell image capturing system comprising: a camera (24) for imaging cells contained in a culture vessel (40) (Paragraph [0056]; Paragraphs [0064]-[0065]); a lighting device (26) for irradiating the cells with inspection light (Paragraph [0071]); a sterile chamber (38) having an inside maintained in a sterile condition and containing the culture vessel (40) (Paragraph [0039]); a transparent observation window (45) provided in a bottom portion of the sterile chamber (38) and having the culture vessel (40) placed thereabove (Fig. 2; Paragraph [0055]), wherein the camera (24) and the lighting (26) are provided below the observation window (45), and the cells in the culture vessel (40) are imaged through the observation window (45)  by setting the focus of the camera to a bottom surface of the culture vessel (40) (Fig. 2; Paragraph [0069]; Paragraph [0071]), an imaging range of the camera (24) is positioned inside an irradiation range of the inspection light (26) on the bottom surface of the culture vessel (40) (Fig. 3; Paragraph [0071]; Paragraph [0072]); and the camera (24) and the lighting (26) are provided on a moving table (drive mechanism positioning system) such that an imaging direction of the camera (24) and an irradiation direction of the lighting (26) are set so as to not be at the same angle relative to an 
Clark fails to teach an embodiment wherein the lighting emits the inspection light as a spot light where the light is not diffused, or an embodiment wherein the camera and lighting are provided outside the sterile chamber. Muraki, however, teaches a cell cultivating and detecting unit (Abstract) comprising a light source (10) that emits collimated light as a collimated light beam having a predetermined diameter (Paragraph [0022]; Paragraph [0023]; Paragraph [0025]: One having ordinary skill in the art would recognize that a collimated light source has minimal spreading and are not diffused or scattered). Further, Muraki teaches that the light source (10) and the detecting unit (40) comprising an image forming lens are both positioned below the culture device and are provided outside of case (21) (Fig. 2; Paragraph [0026]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Clark to include the spot light taught by Muraki to irradiate the cells with an even light source irrespective to the distance of movement of the light source and the moving optical unit (Muraki: Paragraph [0051]). Moreover, while providing the entire imaging device within a sterile chamber may preventing contamination events, this also prevents the user from modifying the lighting and imaging devices without potentially comprising the cell culture and also requires that these devices be subjected to the conditions within the device. By providing the light source and the imaging device outside of the sterile chamber, adjustments can be made to the environment inside of the culture vessel without comprising the imaging equipment (Muraki: Paragraphs [0007]-[0010]).

In regards to amended claim 2, Kawano is relied on solely to teach the use of a vertical drive system in a cell observation apparatus, and the location at which the light rays enter the cell culture chamber is not relevant to the rejection constructed above. Further, the combination of Clark, Muraki, and Kawano is sufficient to meet the limitations set forth in amended claim 2, as Clark teaches a cell image capturing system (Abstract) wherein a plurality of culture vessels (individual units within 40, comprised of biological samples 42, as shown in Fig. 2) are arranged in a stack inside the sterile chamber (38) each having a bottom surface (Fig. 2; Paragraph [0056]). Clark fails to teach an embodiment wherein the camera and lighting can integrally move upward and downward. Kawano, however, teaches 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Clark to include the vertical moving unit taught by Kawano, as this configuration allows for the observation of the culturing states of the cells in the individual culturing containers from the exterior of the incubator even in the case in which culturing is performed by accommodating many culturing containers in the incubator at a time (Kawano: Paragraph [0066]).
In view of the new grounds of rejection presented in this Office Action, dependent claims 2-6 are not in condition for allowance. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN A RYAN whose telephone number is (571)272-2509.  The examiner can normally be reached on M-F 8:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.R./Examiner, Art Unit 1799                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799